ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_08_FR.txt. OPINION DISSIDENTE DE M. IGNACIO-PINTO

Je regrette de ne pouvor souscrire à l’ordonnance de la Cour faisant
droit à la demande de l’Australie en indication de mesures conservatoires
en attendant le règlement, quant au fond, du différend entre cette dernière
et la France au sujet des essais nucléaires que le Gouvernement français
veut entreprendre dans le Pacifique Sud.

J'ai voté contre l’octroi de ces mesures conservatoires parce que je
trouve cette décision injuste en droit, en tout cas mal fondée. Mais je
tiens à affirmer que mon vote contraire ne signifie pas pour autant que je
sois partisan des essais nucléaires, bien au contraire, je suis adversaire
acharné de tous ces essais et je suis solidaire de tous ceux qui souhaitent
la prohibition de toutes ces expériences dangereuses pour notre planète
et dont le moins qu’on puisse dire est qu’on en ignore encore toutes les
conséquences nocives ainsi que la durée des effets atomiques dans l’at-
mosphère.

Or dans le différend porté devant la Cour par l’Australie il ne s’agit
pas de faire du sentiment, encore moins de se laisser impressionner par
l'émotion — très compréhensible d’ailleurs — que soulève la décision
du Gouvernement français de procéder à des essais nucléaires, tout com-
me d’autres Etats usant de leur droit de souveraïneté ont procédé aux-
dits essais et un autre Etat, et non des moindres, continue à le faire avec
des engins produisant une explosion plus polluante. Il importe en consé-
quence d’examiner avec sérénité et lucidité la question de compétence
de la Cour en me bornant strictement aux règles du droit international
actuel.

En effet il faut noter que l'affaire dont la Cour est saisie est une affaire
sui generis qui n’est identique à aucune autre affaire dont la Cour a eu à
connaître jusqu'ici pour déterminer sa compétence. En vain l’on invoque
l’affaire de la Compétence en matière de pêcheries, comme référence à une
récente jurisprudence de la Cour, pour prétendre qu'elle est compétente.

‘Dans l’affaire de la Compétence en matière de pêcheries, le fondement juri-
dique de la demande en indication de mesures conservatoires est net et
clair et se trouve clairement exposé dans l’échange de notes du 11 mars
1961 entre l’Islande et le Royaume-Uni, à l’avant-dernier alinéa qui est
ainsi libellé:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 relative
à l'élargissement de la juridiction sur les pêcheries autour de l’[slande
mais notifiera six mois à l’avance au Gouvernement du Royaume-

33
129 ESSAIS NUCLÉAIRES (OP. DISS. IGNACIO-PINTO)

Uni toute mesure en ce sens; au cas où surgirait un différend en la
matière, la question sera portée, à la demande de l’une ou l’autre
partie, devant la Cour internationale de Justice. »

Aucun doute n’est possible au sujet du consentement des parties;
le recours à cette jurisprudence pour justifier la demande de l’Australie
est donc à rejeter.

Dans l’affaire pendante devant la Cour, il n’y a rien de comparable
à la situation juridique créée par l’avant-dernier alinéa de l’échange de
notes du 11 mars 1961 entre l'Islande et le Royaume-Uni.

Sans doute, l’Australie invoque l’Acte général d’arbitrage du 26 sep-
tembre 1928 auquel elle-même et la France étaient parties, mais le doute
demeure sur sa validité et les controverses à ce sujet sont telles qu’à
mon avis cet acte ne saurait aucunement constituer un moyen suffisam-
ment pertinent pour emporter la décision de la Cour et faire accorder à
l’Australie le bénéfice des mesures conservatoires sollicitées. Pas plus
d’ailleurs n’est valable l’argument qu’on prétend tiré d’un autre arrêt de
la Cour, celui du 6 juillet 1957 où l’Agent du Gouvernement français
avait invoqué la validité de l’Acte général dans l'affaire de Certains
emprunts norvégiens. Au demeurant la Cour n’a pas admis ce moyen
nonobstant l’opinion contraire de M. Basdevant.

En l'espèce de quoi s’agit-il?

La demande répond amplement à cette question et consiste à faire
valoir:

«i) le droit de l’Australie et de ses habitants, ainsi que celui d’autres
Etats et de leurs habitants, à ne pas être exposés aux essais d’ar-
mes nucléaires effectués dans l’atmosphère par un pays quelconque
est et sera violé;

ii) le dépôt de retombées radioactives sur le territoire australien et
leur dispersion dans l’espace aérien australien sans le consente-
ment de l’Australie :

a) violent la souveraineté de l'Australie sur son territoire;

b) compromettent le droit que l’Australie possède en toute
indépendance de décider des actes qui auront lieu sur son
territoire et plus particulièrement de décider si l'Australie et
ses habitants seront exposés à des rayonnements de sources
artificielles ;

iii) la gêne apportée aux navires et aux aéronefs en haute mer et
dans l’espace aérien surjacent ainsi que la pollution de la haute
mer par des retombées radioactives constituent des infractions à
la liberté de la haute mer.»

La majorité de la Cour accepte que ces moyens sont suffisants pour
lui permettre de dire que cette demande semble relever de la juridiction
internationale.

Or le Gouvernement français fort de son droit a dès 1966 exclu de la
compétence de la Cour tous «les différends concernant les activités se rap-

34
130 ESSAIS NUCLÉAIRES (OP. DISS. IGNACIO-PINTO}

portant à la défense nationale», sa souscription à l’article 36, paragraphe 2,
du Statut est donc limitée par l’expression formelle de sa volonté. A mon
avis, cette limitation trouve par ailleurs sa raison d’être dans l’article 2,
paragraphe 7, de la Charte qui dispose:

«Aucune disposition de la présente Charte n’autorise les Nations
Unies à intervenir dans des affaires qui relèvent essentiellement de la
compétence nationale d’un Etat ni n’oblige les Membres à soumettre
des affaires de ce genre à une procédure de règlement aux termes de
la présente Charte; toutefois, ce principe ne porte en rien atteinte à
l’application des mesures de coercition prévues au chapitre VII.»

Les moyens invoqués par l'Australie, notamment sur la validité de
PActe général de 1928, ne sont pas pertinents car il est admis en droit
international qu'une règle spéciale l’emporte sur une règle générale.
En l'espèce, les événements d’après la guerre 1939-1945 ayant complète-
ment bouleversé les conceptions de la sécurité d’une nation par Pintro-
duction de la bombe nucléaire, il est difficile de ne pas accepter que Ja ré-
serve du Gouvernement français l'emporte sur l’Acte général datant
d’avant la deuxième guerre mondiale, époque où nul Etat ne détenait la
bombe atomique.

Au demeurant, alors que l’Acte général de 1928 est l’objet de sérieuse
controverse, et apparaît en tout cas n’avoir jamais été invoqué comme
une base de juridiction de la Cour par aucun des Etats depuis son entrée
en vigueur, la déclaration du Gouvernement français constitue l’élément
fondamental de son adhésion à ia juridiction obligatoire de l’article 36,
paragraphe 2, en ce qu’il est fondé sur son consentement formel et non
équivoque.

Il est un autre point important dont on n’a pas semblé avoir tenu
suffisamment compte dans les moyens invoqués par le Gouvernement
français, c'est la demande réitérée faite au Gouvernement australien,
exposée dans la lettre de son ambassadeur en date du 7 février 1973 au
premier ministre et ministre des affaires étrangères de l’Australie (annexe
10, p. 56, de la requête introductive d’instance) de lui indiquer les règles
précises du droit international que viole la France:

«Mais le Gouvernement français voit mal quelle est la règle pré-
cise dont l'existence serait invoquée par l’Australie. Celle-ci pourrait
peut-être l'éclairer sur ce point.

En vérité il semble bien au Gouvernement français que ce grief de
violation du droit international du fait de la pollution atomique
revient à soutenir que les expériences nucléaires en atmosphère sont
automatiquement illicites. De son point de vue il n’en est pas ainsi.
Mais ici encore le Gouvernement français apprécierait les précisions
qui pourraient lui être apportées à l’appui de l'opinion inverse.»

Cette demande de précisions bien déterminées n’a reçu aucune réponse
et Australie s’est bornée à présumer l’existence d’un droit quin’encons-
titue pas un, à mon avis, alléguant au demeurant des dommages plus ou

35
131 ESSAIS NUCLÉAIRES (OP. DISS. IGNACIO-PINTO)

moins hypothétiques dont l’appréciation est des plus difficiles. Néanmoins
il a plu à la majorité de la Cour de reconnaître que ces dommages,
quelque incertains ou imprécis qu’ils soient, suffisent pour faire droit à la
demande en indication de mesures conservatoires, sans pour autant
préciser la nature des droits qu’il y a lieu de protéger ou conserver.

Sans doute, l’Australie peut invoquer sa souveraineté sur son territoire
et son droit d’en empêcher la pollution par le fait d’un autre Etat. Mais
le Gouvernement français qui prétend exercer également son droit de
souveraineté territoriale en procédant à des expériences sur son territoire
peut-il être privé juridiquement de ce droit, par la seule expression de la
volonté de l’ Australie?

A mon avis et jusqu’à nouvel ordre le droit international est un droit
en formation et dont la notion de responsabilité ne peut être qu’à poste-
riori, contrairement au droit interne où l’on peut fixer d’une manière précise
la notion de responsabilité à priori. Quoi qu’en pensent ceux qui sont
d’une opinion opposée, chaque Etat est libre d'agir comme bon lui
semble dans les limites du ressort de sa souveraineté et en cas de dommages
ou préjudice réel, si lesdits dommages sont clairement établis, il doit
réparation à l’Etat qui a subi ce dommage.

Ii n’y a pas que je sache en droit international une hiérarchie dans
l'exercice du droit de souveraineté et l’ordonnace prise par la Cour n’a,
du moins pour l’heure, aucune raison juridique pour empêcher le Gou-
vernement français d’user de son droit de souveraineté en faisant exploser
un engin atomique, comme d’autres Etats l’avaient fait avant lui et un
certain autre Etat le fait encore présentement, à Ja recherche des moyens
de garantir leur propre sécurité.

Faudrait-il considérer comme supérieur le droit de l’Australie dans
l'exercice de sa souveraineté par rapport au même droit qu’a la France
qui viendrait ainsi en deuxième position lorsqu'il s’agira d’exercer le sien?

En enjoignant au Gouvernement français qu’il «s’abstienne de procéder
à des essais nucléaires provoquant le dépôt de retombées radioactives sur le
territoire australien» (dispositif de l'ordonnance — c’est moi qui souligne)
la Cour outrepasse certainement ses attributions et paraît ainsi innover en
déclarant illicite l’exercice d’un droit jusqu'ici considéré comme du do-
maine de la souveraineté d’un Etat. La Cour n’est pas encore une Cour
suprême en droit interne ni un législateur, elle n’est pas en droit de prendre
une décision contre un Etat qui lui dénie en une déclaration formelle la
compétence en matière de différends concernant les activités se rapportant
à la défense nationale.

Je suis en parfait accord avec l’Australie pour reconnaître qu’elle court
un grand risque à voir les retombées atomiques sur son territoire et voir
sa population en subir les effets nocifs et je souhaiterais, quant à moi,
voir éloigner définitivement ce risque, mais je ne vois aucun moyen juri
dique existant en l’état actuel du droit pour autoriser un Etat de venir
demander à Ja Cour d'interdire à un autre Etat d’exercer sur son propre
territoire telle activité productrice de risque chez le voisin.

36
132 ESSAIS NUCLÉAIRES (OP. DISS. IGNACIO-PINTO)

Ceci est tellement pertinent que j’en vois l’expression même dans le
traité de Moscou du 5 juin 1963 dont le but est précisément l'interdiction
des expériences nucléaires atmosphériques — le Gouvernement français
n’en est pas partie d’ailleurs — en son article IV qui fait une réserve telle-
ment importante pour ménager probablement les grands Etats détenteurs
des plus grands stocks de bombes nucléaires, que l’interdiction devient
virtuellement de nul effet. L’article IV dispose:

«Le présent Traité a une durée illimitée.

Chaque Partie, dans l’exercice de sa souveraineté nationale, aura
le droit de se retirer du Traité si elle décide que des événements
extraordinaires, en rapport avec l’objet du présent Traité, ont compro-
mis les intérêts suprêmes de son pays. Elle devra notifier ce retrait à
toutes les autres Parties avec un préavis de trois mois.» (C’est moi
qui souligne.)

Est-il admissible que la réserve faite par ces Etats demeure valable pour
les autoriser à reprendre leurs expériences nucléaires dans le cas où des
événements extraordinaires ont compromis les intérêts suprêmes de leur
pays, alors que l’ordonnance de la Cour interdit à la France d’user de
son droit de procéder actuellement aux siennes, dès lors qu'aucun enga-
gement conventionnel valable n'existe pour l’heure pouvant l’en empé-
cher?

L'existence d’un tel traité comportant une telle réserve ne démontre-t-
elle pas le manque de fondement juridique qui aurait dû faire rejeter
par la Cour la demande de l’Australie en indication de mesures conserva-
toires?

En effet, adopter la thèse de la demande de l’Australie nous aménerait à
une nouvelle conception en droit international, qui consisterait à inter-
dire aux Etats l’exercice dans le cadre de leur souveraineté territoriale de
toute activité créatrice de risque; mais cela aboutirait à l’octroi du droit à
tout Etat d’intervenir à titre préventif dans les affaires nationales des
autres Etats. Or l’article 2, paragraphe 7, de la Charte, est formel.

Dans l’état actuel du droit international, «l’appréhension» d’un Etat
ou «l’angoisse», «le risque de radiations atomiques» ne suffisent pas, à
mon avis, pour constituer la justification d’un droit supérieur qui s'impose
à tous les Etats et limite leur souveraineté en matière d’essais nucléaires
dans l'atmosphère.

Ceux qui sont d’une opinion opposée font peut être figure de proue ou
d'avant-garde dans un système de développement progressif du droit
international, mais leur désir ne saurait être pris en considération pour
modifier l’état actuel du droit.

Enfin pour terminer il y a une considération dont on n’a pas assez tenu
compte, me semble-t-il, et qu’il importe de ne pas négliger, c’est le fait
que l’Australie avait elle-même accepté que le Royaume-Uni procède à
des essais nucléaires au-dessus de son propre territoire, notamment à
Maralinga dans l’Australie du Sud, avec des engins autrement plus puis-

37
133 ESSAIS NUCLÉAIRES (OP. DISS. IGNACIO-PINTO)

sants que ceux destinés aux essais français, qui sont situés dans une zone
éloignée de l’Australie de plus de 6000 kilomètres.

Si donc elle a pu laisser le Royaume-Uni agir, avec son accord, de la
sorte directement au-dessus d’une zone dépendant de sa souveraineté
nationale, elle devrait être déclarée mal fondée pour venir demander d’in-
terdire au Gouvernement français d’agir de même au-dessus d’une zone
qui est du ressort de sa souveraineté.

En conséquence, à mon avis, il n’y a donc pas lieu de faire droit à
la demande en indication de mesures conservatoires. La question de
Villicéité des essais nucléaires dépasse la compétence de la Cour et devient,
selon moi, un problème politique. Je n’en veux pour preuve que les pro-
pres déclarations du premier ministre et ministre des affaires étrangères
de l'Australie dans sa note au ministre des affaires étrangères du Gouver-
nement français le 13 février 1973 (requête, annexe 11, p. 63), déclaration
libellée comme suit:

«Au cours de mon entretien du 8 février 1973 avec votre ambassa-
deur, j'ai dit avec quelle vivacité l’opinion en Australie réagit aux
effets des essais frangais dans le Pacifique. J’ai expliqué que l’opinion
publique réagissait si vivement que le parti politique au pouvoir,
quel qu’il soit, ferait l’objet de pressions considérables pour passer à
lPaction. Le public australien estimerait intolérable que les essais
nucléaires se poursuivent pendant des discussions auxquelles le
Gouvernement australien aurait consenti.»

En guise de conclusion j’incline à penser que le caractère nettement poli-
tique que présente cette affaire aurait dû, me semble-t-il, inciter la Cour à
plus de circonspection et lui faire prendre la décision de rejeter purement
et simplement la demande de l’Australie en indication de mesures conser-
vatoires. Il ne lui appartient pas de déclarer illicite ou du moins laisser
croire par sa décision qu'est illicite l’acte de souveraineté d’un Etat agis-
sant dans les limites de son intégrité territoriale. C’est donc à tort que
l'Australie a obtenu le bénéfice des mesures conservatoires qu’elle a solli-
citées et c’est en violation de Particle 2, paragraphe 7, de la Charte.

{ Signé) L. IGNACIO-PINTO.

38
